OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                              AUSTIN




Bonorablo E. P. cfennin,ls
county Auditor




Vlth ea lhdepeodent     school district       could cot exaead
155, 3ad that the contract      Involved In tbat~ case YES,
for thst rG33On,   void.     Ye c on 3t ru e Xrtlclc   73350. Ver-
nohOo Civil ritzttute3,   ln  the  lirr.ht  cf' the  ebove Gplzion,
~3 llaj.tleg ths a.2sunt pepable to sn attorney under euch
$onornbIe   E. P. Iennln~s,   page 2


t contract  with sn indspendont  school district   to a noxi-
mm of lS$ of each lndlvldual    tnx,penolty   and Interest
eollectlon.
            In construlq?  contracts courts ~111 read exlst-
1nG laws Into the soze unless j.t clerrly    opprore that the
contrnry wes lntcoded by the pnrtles.      Gulf Product Ion
Cozpnny v. Cruse, 271 S. K;, et?/3 by the CO.&ssiOn Oft Ap-
pes1s ; XTrlnltg Portlard Ccwnt Co. v. Lion 9ondlr,: md
Curaty Co.-ipany, 229 S. ?. @3, by the Comlsslon     of Ap-
pesla; 10 Texas JurlSpIUd6nCe 316.
          Fran your letter v:e are sssumlng thet there Is
no clear provision    in the contract    ttit. ~oro than l$
will bo PaId when the penalties      .znd Inkrest   exceed thst
araount. In favor of the validity       of the eontrect,   there-
fore, we bolleve   ttet the lir;\ltcrtion of 155 will bo ready
Into the contract in questioo.
          Our answer to your question Is thot the attorney
should bc paid 155 of the exeunt of the collection in the
case to which you refsr.
                                       Yours very truly




                                              Glenn R. Lewis
                                                    Assistsfit